Title: From George Washington to Daniel Jenifer Adams, 12 January 1773
From: Washington, George
To: Adams, Daniel Jenifer



Sir,
Mount Vernon Jany 12th 1773

As there appears to be a good deal of Inconsistency between your Letters to me and those to Colo. Carlyle respecting the Sale of the Brig, and as you have changd the Destination of the Vessell contrary to the Original Intention of the Voyage, and contrary to the expectation of the Owner here (to my very great Inconvenience) and as some other reasons might be added, if necessary, still more cogent, I shall stand excus’d I hope for withdrawing my effects out of your hands; In order to which, I have given Mr McMickan a power to settle with, and receive from you the proceeds of my Flour, as also the price of the Herrings you had of me to the amount of £86.5.0 Virga Curry either in the Freight or otherwise—You will not fail I hope to comply with this request as he is vested with sufficient authority to enforce it in behalf of Sir, Yr Most Obedt

Go: Washington

